DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 11/23/2020 has been fully considered. Claims 10-14 are cancelled and claims 1-9 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The phrase “the structured first metal layer” in lines 9-10 of claim 1 should be changed to the phrase “the first metal layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 9 recite the limitation “the metal layer” in line 5 and line 6 of claim 1 and line 2 of claim 9. There is insufficient antecedent basis for this limitation in the claim.
Also, this limitation is indefinite in that it is unclear if this refers to the first metal layer or the second metal layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al (US 2012/0045658) in view of Kotsubo et al (US 2010/0003474).

Regarding claims 1-7, Gong discloses a metallized plastic article (Abstract) comprising a plastic substrate having a plurality of accelerators (paragraph [0007]), the plastic substrate plated with a first metal layer (paragraph [0007]), the first metal layer plated with a second layer (paragraph [0007]), wherein the plastic substrate comprises a thermoplastic of polycarbonate/acrylonitrile-butadiene-styrene (paragraphs [0021] and [0022]), wherein the first metal layer is a copper layer (paragraph [0045]) and the second metal layer is a nickel layer (paragraph [0046]).


Gong does not appear to explicitly disclose the metallized plastic article comprising the base body including at least one illuminatable structure and wherein the at least one illuminatable structure is formed by an area of the first metal layer in which a plurality of light-permeable openings are arranged in a dot matrix as claimed in claim 1, the plurality of light-permeable openings in the dot matrix forming a plurality of straight rows as claimed in claim 2, each of the light-permeable openings having a rectangular shape as claimed in claim 3, the maximum extent of each of the plurality of light-permeable openings being between 0.02 mm and 0.3 mm as claimed in claim 4, the maximum extent of each of the plurality of light-permeable openings being between 0.02 mm and 0.08 mm as claimed in claim 5, the maximum extent of each of the plurality of light-permeable openings being between 0.0 mm and 0.3 mm as claimed in 

However, Kotsubo discloses the light transmissive electromagnetic wave shielding material comprising the mesh-shaped metal conductive layer formed on the pretreatment layer (Figs. 1-2; Example 1-1; paragraphs [0101] and [0120]-[0134]), the mesh-shaped metal conductive layer having a line pitch W2 of 227 µm (Fig. 2; Example 1-1; paragraphs [0101] and [0120]-[0134]), a line pitch W2 of from 100 to 400 µm (Fig. 2; paragraph [0101]) and a line width W1 of from 1 to 50 µm and a line pitch W2 of from 100 to 400 µm (Fig. 2; paragraphs [0101]).
The mesh pattern of the mesh-shaped metal conductive layer having openings arranged in a plurality of straight rows and having a square shape. This reads on the claimed base body including at least one illuminatable structure and wherein the at least one illuminatable structure is formed by an area of the first metal layer in which a plurality of light-permeable openings are arranged in a dot matrix as claimed in claim 1, the plurality of light-permeable openings in the dot matrix forming a plurality of straight rows as claimed in claim 2. Also, this reads on the claimed each of the plurality of light-permeable openings having a rectangle shape as claimed in claim 3 as a square is a rectangle having four equal sides. The line pitch W2 in Fig. 2 and Example 1-1 reads on the claimed maximum extent of each of the plurality of light-permeable openings. The line pitch of W2 in Fig. 2 and Example 1-1 for the mesh-shaped metal conductive layer of 227 µm in millimeters is 0.227 mm. This value falls within the claimed ranges of 
	
The line pitch W2 in Fig. 2 reads on the claimed maximum extent of each of the plurality of light-permeable openings. The line pitch of W2 in Fig. 2 of from 100 to 400 µm in millimeters is 0.10 to 0.40 mm. This range overlaps the claimed range for the maximum extent of each of the plurality of light-permeable openings as claimed in claim 5. 
The distance between the midpoint of an opening in Fig. 2 to the edge of a line in the mesh pattern of the mesh-shaped metal conductive layer is 0.5 x W-2. The distance between the midpoints of neighboring openings in Fig. 2 is 0.5 x W2 + W1 + 0.5 x W2 = W1 + W2. The combined ranges of the line width and the line pitch in paragraph [0101] would be from 101 (1 + 100) to 450 (50 + 400) µm. This combined range in millimeters would be 0.101 to 0.450 mm and would overlap the claimed range for the distance between the midpoints of neighboring openings as claimed in claim 7.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a microscopic pattern with high dimensional accuracy for the mesh-shaped metal conductive layer and the pretreatment layer (paragraphs [100] and [0101] of Kotsubo). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Gong and Kotsubo are analogous art because they are from the same field of metallized plastic articles. Gong is drawn to a metallized plastic article (Abstract). Kotsubo is drawn to a light transmissive electromagnetic wave shielding material (see Abstract of Kotsubo).

It would have been obvious to one of ordinary skill in the art having the teachings of Gong and Kotsubo before him or her, to modify the metallized plastic article of Gong to include the mesh-shaped metal conductive layer of Kotsubo for the shape of the first metal layer of Gong because having the required mesh-shaped metal conductive layer provides a microscopic pattern with high dimensional accuracy for the mesh-shaped metal conductive layer and the pretreatment layer (paragraphs [100] and [0101] of Kotsubo).

Regarding claim 8, Gong discloses the metallized plastic article (Abstract) comprising the plastic substrate comprising a thermoplastic of polycarbonate/acrylonitrile-butadiene-styrene (paragraphs [0021] and [0022]).
The plastic substrate comprising a thermoplastic of polycarbonate/acrylonitrile-butadiene-styrene reads on the claimed base body made of a galvanizable plastic as polycarbonate/acrylonitrile-butadiene-styrene is one of Applicant’s preferred materials 

Regarding claim 9, Gong discloses the metallized plastic article (Abstract) comprising the plastic substrate comprising the first metal layer of a copper layer having a thickness of 1 micron to 50 microns (paragraph [0046]).
The first metal layer of a copper layer reads on the claimed first metal layer.

Response to Arguments
Applicant’s arguments, see page 4, filed 11/23/2020, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Kotsubo does not teach or suggest newly amended claim 1.

The Examiner agrees and notes that Kotsubo does not teach or suggest newly amended claim 1 and therefore the previous 102(b) rejection has been withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LUCAS A STELLING/Primary Examiner, Art Unit 1773